UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4906
TIMOTHY SHAWN ROBERTSON,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                Malcolm J. Howard, District Judge.
                          (CR-00-103-H)

                      Submitted: July 31, 2001

                      Decided: August 22, 2001

   Before WIDENER, NIEMEYER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. John Stuart Bruce, Interim United States Attorney, Anne
M. Hayes, Assistant United States Attorney, J. Frank Bradsher, Assis-
tant United States Attorney, Raleigh, North Carolina, for Appellee.
2                   UNITED STATES v. ROBERTSON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Timothy Robertson pled guilty to one count of being a felon in pos-
session of a firearm, 18 U.S.C.A. § 922(g)(1) (West 2000). He
received an enhanced sentence as an armed career criminal under 18
U.S.C.A. § 924(e) (West 2000) based on three prior felony convic-
tions. On appeal, Robertson claims that, under Apprendi v. New Jer-
sey, 530 U.S. 466 (2000), the district court erred in sentencing him
under § 924(e) where the indictment charged him under § 922(g),
which carries a maximum penalty of ten years.

   However, in Apprendi, the Supreme Court expressly declined to
overrule Almandarez-Torres v. United States, 523 U.S. 224 (1998),
which held that prior felony convictions are mere sentence enhance-
ments and not elements of an offense. See also United States v. Skid-
more, ___ F.3d ___, 2001 WL 683001 (7th Cir. June 19, 2001)
(holding that enhanced sentence under § 924(e) did not violate
Apprendi where defendant had requisite three prior felony convic-
tions); United States v. Dorris, 236 F.3d 582, 586-88 (10th Cir. 2000)
(same), cert. denied, 69 U.S.L.W. 3672 (U.S. April 16, 2001) (No.
00-8937); United States v. Mack, 229 F.3d 226, 235 n.12 (3d Cir.
2000) (same), cert. denied, 69 U.S.L.W. 3739 (U.S. May 21, 2001).

   Accordingly, we affirm Robertson’s sentence. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                         AFFIRMED